        Case 1:20-cr-00146-BLW Document 85 Filed 03/01/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                              Case No. 1:20-cr-00146-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

 JONTIEZ BROOKS,

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Jontiez Brooks’ Motion to Modify Terms of

Detention Release Order (Dkt. 77). For the reasons explained below, the Court will

deny the motion.

                                 BACKGROUND

      Jontiez Brooks and Derek Claytor are charged with conspiracy to commit

wire fraud, wire fraud, and aggravated identity theft. Mr. Brooks pleaded guilty to

Counts 15 and 37 of the Indictment and will be sentenced on March 24, 2021. He

remains on pretrial release, although he is subject to home detention. He asks to be

released from home detention so that he can “look for more work opportunities”

and be available to attend his son’s medical and physical therapy appointments.




MEMORANDUM DECISION AND ORDER - 1
        Case 1:20-cr-00146-BLW Document 85 Filed 03/01/21 Page 2 of 2




See Brooks Aff., Dkt. 77-1, ¶ 7. He also points out that codefendant Claytor is not

subject to home detention.

      The probation office does not support the request, noting that the conditions

of Mr. Brooks’ pretrial release allow him to look for work and to attend his sons’

appointments. Under these circumstances, the Court sees no reason to upset the

terms of pretrial release originally put in place by the District of Illinois. The

motion will be denied.

                                       ORDER

      IT IS ORDERED that Defendant Jontiez Brooks’ Motion to Modify Terms

of Detention Release Order (Dkt. 77) is DENIED.

                                                DATED: March 1, 2021


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
